Citation Nr: 1758450	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-27 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for sinus disability.  

2. Entitlement to an initial compensable rating for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from May 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified at a Board hearing in October 2016 before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the file. 

The issue of service connection for hyperacusis has been raised by the record in a March 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2017). 

The issue(s) of service connection for sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDING OF FACT

Throughout the appeal period, the Veteran's bilateral hearing loss was manifested at worst by Level II hearing in both ears. 


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.85, 4.86 Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C. § 1155; 38 C.F.R. Part 4. Separate rating codes identify the various disabilities. 38 C.F.R. Part 4. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. § 4.3. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second. To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness. 38 C.F.R. § 4.85(h), Table VI. In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met. The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests. These results are then charted on Table VI, Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule. 38 C.F.R. § 4.85. An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86.

The Veteran's bilateral hearing loss was service connected, effective July 27, 2011, and he was assigned a non-compensable disability rating.  

On audiological evaluation in April 2012, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Avg
RIGHT
25
25
30
50
50
39
    LEFT
15
25
25
35
45
33

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 88 percent in the left. The VA audiologist diagnosed mild high frequency sensorineural hearing loss bilaterally. Utilizing Table VI listed in 38 C.F.R. § 4.85, the above audiological findings show Level I hearing acuity in the right ear and Level II hearing acuity in the left ear. Using Level I hearing and Level II hearing under Table VII in 38 C.F.R. § 4.85, these findings warrant a zero percent rating.

On the audiological evaluation in June 2013, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Avg
RIGHT
10
20
20
45
45
33
LEFT
10
15
15
30
35
24

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 84 percent in the left. The above audiological findings show Level I hearing acuity in the right ear and Level II hearing acuity in the left ear, which warrant a zero percent rating.

On audiological evaluation in December 2015, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Avg
RIGHT
20
45
30
50
45
43
LEFT
25
45
30
35
40
38

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 96 percent in the left. The above audiological findings show Level II hearing acuity in the right ear and Level I hearing acuity in the left ear, which warrant a zero percent rating.

On the audiological evaluation in January 2016, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Avg
RIGHT
15
45
30
45
45
41
LEFT
15
40
25
35
40
35

Speech audiometry revealed speech recognition ability of 96 percent in both ears. The VA audiologist diagnosed mild high frequency sensorineural hearing loss bilaterally. The above audiological findings show Level I hearing acuity in the right ear and Level I hearing acuity in the left ear, which warrant a zero percent rating.

On an audiological evaluation in February 2016, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Avg
RIGHT
15
40
25
45
45
39
LEFT
10
40
15
30
35
30

The audiologist diagnosed him with sensorineural hearing loss bilaterally and counseled him regarding tinnitus and hyperacusis.  No speech recognition testing was conducted and therefore, hearing acuity levels cannot be calculated. 

On the audiological evaluation in April 2016, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Avg
RIGHT
0
30
10
35
40
29
LEFT
0
30
5
20
35
23

Speech audiometry revealed speech recognition ability of 100 percent in both ears. The VA audiologist diagnosed mild high frequency sensorineural hearing loss bilaterally. The above audiological findings show Level I hearing acuity in the right ear and Level I hearing acuity in the left ear, which warrant a zero percent rating.

During the October 2016 hearing, the Veteran provided testimony regarding his job as a jet mechanic in service and exposure to noise. He stated that the previous examinations were not representative of his current disability because he has a condition that is related to nerve damage in his ear and could not be measured by those tests. 

Based on the results of the audiological evaluations discussed above, and in the absence of any additional medical evidence showing a more severe hearing disability, the Veteran's hearing loss has not approximated the criteria for a compensable rating at any point during the appeal period. Although the Board sympathizes with the Veteran's belief that he should be assigned a compensable rating on the basis that his hearing loss has increased in severity, the Board's decision is based on the results of the audiology studies of record. See Lendenmann v. Principi, 3 Vet App. 345 (1992). Thus, the assignment of a rating in excess of the zero percent is not warranted.

To the extent that the Veteran contends that his hearing loss is more severe than the rating that is currently assigned, the Board observes that the Veteran, while competent to report that he has difficulty hearing, is not competent to report that his hearing acuity is of sufficient severity to warrant increased compensation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331(Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Despite the foregoing, the Board acknowledges the Veteran's report regarding the severity of his bilateral hearing loss, to include difficulty understanding conversational speech, especially in adverse listening environments; as well as difficulty with hearing the television.  However, the rating schedule includes consideration of exceptional patterns of hearing impairment under 38 C.F.R. § 4.86, which were designed to compensate for difficulties experienced in environments the Veteran described.  Since he has not demonstrated this exceptional pattern on the tests conducted, higher ratings are not indicated.  


ORDER

A compensable rating for bilateral hearing loss is denied. 


REMAND

The Veteran has described several symptoms such as sinus pressure, headaches, earaches and ear blockage, which he links to in-service dental treatment (wisdom tooth removal) and/or right ear cyst excision.  Given his current complaints, the described in-service events, and the low threshold for obtaining a medical examination and opinion, the Veteran should be scheduled for an examination and an opinion concerning the cause of any current, relevant disability should be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, any recent, relevant treatment records, including VA records the Veteran wants considered should also be obtained. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (c) (2017); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. With any necessary assistance from the Veteran, attempt to obtain and associated with the claims file any relevant treatment records from VA medical centers, as well as any records from private providers he wants VA to consider. All actions to obtain the requested records should be documented fully in the claims file.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed sinus condition. The claims folder should be provided to and reviewed by the examiner. Any indicated diagnostic tests and studies should be accomplished.

The examiner is asked to review the pertinent evidence, including the Veteran's service treatment records and his statements regarding the dental work and cyst removal he had during service. 

After a review of the examination findings and the entire evidence of record, the examiner is asked to provide a diagnosis of the Veteran's current condition and render an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) related to an in-service disease or injury, including the in-service medical treatment the Veteran described.   

A complete rationale for all opinions should be provided. If the examiner cannot provide the above requested opinion without resorting to speculation, it should be so stated and a rationale provided for such medical conclusion.

3. Thereafter, VA should readjudicate the issue on appeal. If the issue remains denied, an SSOC should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


